Citation Nr: 0015308	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left knee osteopenia as 
a result of the veteran's service-connected removal of a left 
knee neurolipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955 and from October 1955 to September 1959.  This 
appeal arises from a July 1998 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied service 
connection for osteopenia as a result of the veteran's 
service-connected removal of a neurolipoma from the left 
knee.  She appealed this decision.


FINDINGS OF FACT

1.  The veteran's left knee osteopenia was first diagnosed 
many years after her separation from military service.

2.  The veteran has not submitted medical evidence 
establishing a nexus between her service-connected removal of 
a left knee neurolipoma and her subsequent left knee 
osteopenia.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for left knee osteopenia.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was provided with comprehensive physical 
examinations in May 1953, September 1953, and August 1955.  
All examinations found her lower extremities to be normal.  A 
review of the service medical records indicates that the 
veteran began to complain of pain and swelling in her left 
knee in the fall of 1958.  An X-ray of January 1959 found no 
osseous pathology in the left knee.  In April 1959, a 
"Baker's cyst" or neurolipoma was surgically removed from 
the popliteal space of his left knee in May 1959.  A 
separation examination was provided to the veteran in August 
1959.  Her medical history noted the surgical removal of the 
fibroneuroma from her left knee; however, examination of the 
veteran's lower extremities was reported to be normal.

A VA examination of January 1960 noted a diagnosis of a 
residual post-operative scar on the popliteal space of the 
left knee due to removal of a neurolipoma.  A left knee X-ray 
noted that the bones of the joint were of normal density with 
no narrowing of the joint space.  By rating decision of July 
1960, the RO granted service connection for post-operative 
scar on the left knee as a residual of removal of a 
neurolipoma.  

In February 1997, a VA orthopedic examination noted a 
diagnosis of recurrent neural lipoma on the posterior aspect 
of the left knee on the popliteal fossa.  A VA general 
medical examination of the same month diagnosed status post 
removal of Baker's cyst from the left knee with residual pain 
and degenerative joint disease.  However, this examination 
failed to note if radiological studies had been taken of the 
left knee.

The veteran's VA treatment records dated in the 1990's 
reported outpatient care for her complaints of left knee 
pain.  An magnetic resonance image of the left knee conducted 
in February 1995 revealed a medial meniscus tear, small 
degenerative bony spurs, and a small degenerative cyst.  An 
October 1996 left knee X-ray noted an impression of 
osteopenia with no significant degenerative change.  A VA 
orthopedic examination conducted in November 1997 reported 
diagnoses of recurrent neurolipoma and a torn medial meniscus 
in the left knee.  The examiner opined that the meniscus tear 
was not related to the veteran's service-connected removal of 
a neurolipoma.

In April 1998, the veteran filed a claim for service 
connection for left knee osteopenia as a result of her 
service-connected disability.  In her substantive appeal (VA 
Form 9) of December 1998, the veteran asserted that her VA 
physician had told her that she had a definite degenerative 
problem in her left knee.  The veteran's representative 
argued in a brief submitted to the Board in May 1999, that 
the veteran's claim should be remanded to the RO for another 
VA examination to rule out any etiological relationship 
between her service-connected disability and her left knee 
osteopenia.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  When the condition noted during service 
is not shown to be chronic or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim 
may still be well grounded under the provisions of 38 C.F.R. 
§ 3.303(b) if (1) the condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 489 
(1997).  The evidentiary threshold for establishing a well-
grounded claim is low and requires only that the claim be 
"plausible" or "capable of substantiation."  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).


III.  Analysis

A review of the evidence indicates that the veteran and her 
representative have been informed of the requirements for 
submitting a well-grounded claim for service connection.  
This was accomplished in the RO's statement of the case (SOC) 
issued in November 1998.  As the veteran and her 
representative have been provided with the opportunity to 
present evidence and arguments on the issues on appeal, and 
availed themselves of those opportunities, appellate review 
is appropriate at this time.  See Robinette v. Brown, 8 Vet. 
App. 65 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence clearly indicates that the veteran's left knee 
neurolipoma had its onset during her military service.  
However, there is no indication in the medical evidence that 
osteopenia or any other type of degenerative changes existed 
in the left knee during her military service or within one 
year of her separation.  Thus, she cannot be considered for 
presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.  Her left knee osteopenia was 
first noted on radiological studies in the 1990's, many years 
after her separation from the military.

The veteran has alleged that her left knee osteopenia was 
caused by the removal of her left knee neurolipoma.  However, 
as a lay person, the veteran does not have the medical 
expertise to provide a diagnosis or determine etiology of 
chronic symptoms.  See Zang v. Brown, 8 Vet. App. 246 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Therefore, this 
lay evidence cannot establish the medical nexus required by 
both the Caluza or Savage decisions.  There is no medical 
opinion of record that has noted an etiological connection 
between the left knee neurolipoma removed in the 1950's and 
her subsequent osteopenia found in the 1990's.  In fact, the 
veteran has never alleged that any of her treating physicians 
have rendered such an opinion.

Based on the above analysis, the undersigned finds that the 
current claim for service connection for left knee osteopenia 
has failed to meet the Caluza or Savage tests for a well-
grounded claim under 38 U.S.C.A. § 5107(a).  That is, there 
is no medical nexus between her military service or service-
connected disability and the osteopenia in her left knee.  
Without any evidence of such a nexus, the veteran's claim is 
not capable of substantiation.  It is noted that the 
veteran's representative has argued that the VA should 
provide the veteran with an examination for the purpose of 
establishing a medical nexus.  However, since this claim is 
not well-grounded, there is no duty to further assist the 
veteran and the claim must be denied.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for left knee 
osteopenia, this appeal is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

